ORDER

PER CURIAM:
Samuel Alen appeals his convictions for tampering in the first degree, section 569.080, RSMo Cum. Supp. 2013, and resisting arrest, section 575.150, RSMo Cum. Supp. 2013, and concurrent sentences of ten years and five years imprisonment, respectively. He contends that the trial court abused its discretion in denying his motion to sever the count of resisting arrest from the counts of burglary and tampering. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The judgment of convictions is affirmed. Rule 30.25(b).